Citation Nr: 1748643	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel

INTRODUCTION

The Veteran served active duty from July 1976 to March 1978 and February 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is of record.  During the hearing, the Veteran indicated that he revoked the American Legion's representation of him for these claims.  

The Board remanded the case for further development in September 2015 and June 2016.  That development was completed, and the case has since been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran has not been shown to have current bilateral hearing loss for VA compensation purposes.

2.  The Veteran does not have an acquired psychiatric disorder that manifested in service or that is otherwise related to his military service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  An acquired psychiatric disorder, to include PTSD, was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings liberally does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


I.  Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for a bilateral hearing loss is not warranted.

The Veteran filed his claim for service connection for bilateral hearing loss in August 2009.  

The Veteran was afforded a VA examination in October 2009 in connection with this claim.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
20
LEFT
20
25
20
25
35

The Maryland CNC speech recognition score was 94 percent in both ears.

The Veteran was also afforded a VA examination in January 2017.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
15
20
LEFT
20
25
20
25
35

The Maryland CNC speech recognition score was 100 percent in both ears. 

As noted above, the applicable regulation, 38 C.F.R. § 3.385, specifically requires that the auditory threshold be 40 decibels or greater in one of the frequencies between 500 and 4000 Hertz, that the threshold be 26 or more decibels in 3 of those frequencies, or that Maryland CNC speech recognition scores be less than 94 percent.  None of these requirements were met during either of the aforementioned examinations, and there are no treatment records showing that the Veteran otherwise met such criteria during the appeal period or within close proximity thereto.

In summary, the evidence of record does not establish the existence of bilateral hearing loss under the clear requirements of 38 C.F.R. § 3.385.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  The Board acknowledges the appellant's reported history of his in-service noise exposure and subsequent hearing difficulties.  Nonetheless, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran has current bilateral hearing loss for VA purposes than the lay assertions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have bilateral hearing loss during the pendency of the appeal, the Board finds that he is not entitled to service connection.

As the weight of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


II.  Acquired Psychiatric Disorder 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), or for claims received by or pending before the AOJ on or after August 4, 2014, the DSM-5 (Fifth Edition). See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements. 38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39843, 39852 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for an acquired psychiatric disorder is not warranted.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a psychiatric disorder.   In February 2003, the Veteran indicated he had not received mental health treatment in the prior year.  He did report in a February 2004 post-deployment assessment he had lost interest in doing some things and had a sense of feeling down.  He also stated that he had occasional nightmares and thoughts about his experiences while being deployed.   

The Board notes that there are some treatment records that reference a diagnosis of PTSD and an adjustment disorder and other medical records containing reports that he does not have a psychiatric disorder.

The Veteran was afforded a VA examination in May 2010 in connection with his claim.  The examiner referenced the lack of a PTSD diagnosis in the Veteran's claims file before he submitted an application for compensation in February 2010.  Specifically, the examiner referenced a July 2009 claim wherein the Veteran noted other conditions, but did not mention PTSD.  The examiner also acknowledged the Veteran's January 2010 diagnosis of an adjustment disorder.   The examiner commented that the Veteran's current condition was unclear; therefore, a link between his reported military stressors and his current condition was unclear.    He also commented that any PTSD symptoms were not caused by or incurred in service.  The examiner further stated that the Veteran did not meet the diagnostic criteria for PTSD and explained that the previous diagnoses were conferred in a clinical context where different diagnostic guidelines apply.  He indicated that those diagnoses appear to have been based predominantly on his subjective report of symptoms with no objective assessment of response style conducted and were therefore inapplicable to the current examination.

The Veteran was afforded another VA examination in January 2017 during which the examiner reviewed the claims file and considered the Veteran's reported history.   The examiner noted that the Veteran did not have a psychiatrist, was not prescribed psychiatric medication, did not engage in psychotherapy, and denied a history of inpatient psychiatric hospitalization, and ever having any mental health treatment before during, or after service.  He did note the Veteran's appointment with mental health in February 2010, but also noted that the treatment was not continued.  The examiner concluded that the Veteran does not meet the DSM-5 diagnostic criteria for the diagnosis of PTSD based on objective test results and diagnostic clinical interview.  He indicated that there is minimal evidence or data to support the
diagnosis of PTSD.  The examiner acknowledged that the Veteran reported some current mild symptoms, but also observed that he did have a real history of treatment for PTSD or any mental health disorder, suggesting that any symptoms are not sufficiently distressing to motivate treatment.  The examiner also stated that the Veteran does not meet the DSM-5 diagnostic criteria for another mood disorder based on objective test results.  He did not report sufficient symptoms that would be consistent with the diagnoses of anxiety, depression, adjustment disorder, sleep disturbance or other mood/anxiety disorder.  The examiner stated that his opinion was based on review of the Veteran's VBMS file with military service treatment and personnel records, mental health treatment records, DSM-5 diagnostic criteria, subjective report of symptoms, objective test results from the examination, a diagnostic clinical interview, and his own training and experience.   

Upon review, the Board finds that the most probative evidence weighs against a finding that the Veteran has a diagnosis of an acquired psychiatric disorder, to include PTSD in accordance with 38 C.F.R. § 4.125(a).  The VA examiners reviewed the claims file and considered the Veteran's medical history.  They also conducted a mental examination with testing and determined that the Veteran did not meet the criteria for the diagnosis of a current psychiatric disorder.  Moreover, they specifically addressed why the previous diagnoses were not valid.

With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms). 

In this case, the Board has found the Veteran's lay statements are less probative than the VA examinations finding that the Veteran does not meet the diagnostic criteria for an acquired psychiatric disorder, to include PTSD.  The Federal Circuit held the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board does not deem the lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  Moreover, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f). 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence weighs against service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for an acquired psychiatric disorder, to include PTSD is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


